Citation Nr: 0108665	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-04 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for psychoneurosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from May 1941 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO determined 
that new and material evidence sufficient to reopen a 
previously denied claim for service connection for bilateral 
hearing loss had not been received.  In addition, the RO 
denied service connection for psychoneurosis.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Specifically, the Board notes that, in October 1999, the 
veteran submitted a petition to reopen his previously denied 
claim for service connection for bilateral hearing loss.  In 
this document, he referenced pertinent treatment at the VA 
Medical Center (VAMC) in Tuskegee, Alabama.  In the following 
month, the RO requested outpatient treatment reports from 
both the Tuskegee and Montgomery VAMCs since January 1997.  A 
response received from the Tuskegee VAMC approximately one 
week later appears to indicate that the veteran's records had 
been transferred to the Montgomery VAMC.  At approximately 
the same time, records of treatment that the veteran had 
recently obtained at the Montgomery VAMC were received at the 
RO.  

In a statement dated later in November 1999, the veteran 
explained that he has received treatment at the Tuskegee, 
Montgomery, and Washington, D.C. VAMCs.  Significantly, 
however, no attempt appears to have been made to obtain 
copies of records of treatment that the veteran received at 
the VAMC in Washington, D.C.  

On remand, therefore, an attempt should be made to obtain 
copies of records of treatment that the veteran has received 
at the VAMC in Washington, D.C. as well as copies of any 
additional records of treatment that he may have received at 
the Montgomery VAMC.  See Simington v. Brown, 9 Vet.App. 334 
(1996) (per curiam) (stipulating that VA is deemed to have 
constructive knowledge of any documents "within the 
Secretary's control" and that any such documents relevant to 
the issue under consideration must be included in the record 
on appeal).  See also Bell v. Derwinski, 2 Vet.App. 611, 613 
(1992) (regarding records in constructive possession of VA).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain copies of any and 
all previously unobtained records of 
treatment accorded to the veteran at the 
VAMC in Montgomery, Alabama since October 
1999 and at the VAMC in Washington, D.C. 
since his separation from service.  Copies 
of all such available records should be 
associated with the veteran's claims 
folder.  

2.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to all pertinent VBA Fast Letters as 
well as to any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, the RO should readjudicate 
the issue of whether new and material 
evidence sufficient to reopen a previously 
denied claim for service connection for 
bilateral hearing loss has been received 
as well as the issue of entitlement to 
service connection for psychoneurosis.  If 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received since the statement of the case 
was furnished in February 2000 and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


